Citation Nr: 1023742	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  07-39 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating for traumatic arthritis of 
the right knee based on limitation of flexion higher than 20 
percent before September 17, 2008, and a rating higher than 
30 percent from November 1, 2009, based on a total knee 
replacement.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and R. H. 

ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c). 

The Veteran, who is the appellant, served on active duty from 
March 19, 1946, to April 26, 1946, and from September 1947 to 
May 1968.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in January 2007 of Department 
of Veterans Affairs (VA) Regional Office (RO). 

In March 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the Veteran's file. 

The part of the claim, namely, a rating higher than 30 
percent from November 1, 2009, following the total knee 
replacement is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


FINDING OF FACT

Before August 11, 2008, traumatic arthritis of the right knee 
was manifested by flexion greater than 15 degrees without 
subluxation or instability; from August 11, 2008, to 
September 17, 2008, traumatic arthritis of the right knee was 
manifested by flexion limited from 20 to 40 degrees without 
subluxation or instability, which more nearly approximated 
the criteria of flexion limited to 15 degrees. 




CONCLUSION OF LAW

Before August 11, 2008, the criteria for an initial rating 
higher than 20 percent for traumatic arthritis of the right 
knee with limitation of flexion have not been met; from 
August 11, 2008, to September 17, 2008, the criteria for an 
initial rating of 30 percent for traumatic arthritis of the 
right knee with limitation of flexion have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257, 
5260, 5055 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter in 
June 2006 on the underlying claim of service connection.  
Where, as here, service connection has been granted and an 
initial disability ratings have been assigned, the claim of 
service connection have been more than substantiated, the 
claim has been proven, thereby rendering 38 U.S.C.A. § 
5103(a) notice no longer required because the purpose that 
the notice was intended to serve has been fulfilled.

Once the claim of service connection has been substantiated, 
the filing of a notice of disagreement with the RO's decision 
rating the disability does not trigger additional 38 U.S.C.A. 
§ 5103(a) notice.  Therefore, further VCAA notice under 38 
U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable 
in the claim for initial higher ratings, following the 
initial grant of service connection.  Dunlap v. Nicholson, 21 
Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 
128 (2008).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
a claim.

The RO has obtained the Veteran's service treatment records 
and VA records.  Private medical records have also been 
associated with the claims file.

The Veteran was also afforded several VA examinations, and 
the Board finds the reports of the examinations are adequate 
to rate the disability.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts 

The service treatment record show that in April 1952 the 
Veteran suffered a laceration wound of the right knee when he 
fell on a stake.  In June 1964, he was placed on a physical 
profile for chondromalacia of the right knee. 

The Veteran filed his current claim in May 2006.  

On initial VA examination in November 2006, the Veteran 
complained of constant knee pain with stiffness, but he 
denied instability or locking.  The Veteran stated that he 
was not employed.  He stated that during flare-ups he avoided 
weight bearing.  On physical evaluation, flexion was to 120 
degrees with pain.  The knee was stable with negative 
anterior, posterior, varus, valgus and Lachman testing.  X-
rays showed mild degenerative changes at the patellofemoral 
joint.  Diagnosis was degenerative joint disease (arthritis) 
of the right knee.

In a rating decision in January 2007, the RO granted service 
connection of traumatic arthritis of the right knee and 
assigned an initial rating of 10 percent under Diagnostic 
Code 5260 (limitation of flexion), effective from May 19, 
2006, the date of receipt of the claim of service connection.  
The Veteran then initiated the current appeal of the 10 
percent rating. 

On VA examination in August 2007, the Veteran complained of 
constant knee pain and instability and locking.  He denied 
flare-ups.  The examiner noted that he Veteran had retired 
from working due to his age and not because of the right knee 
disability.  On physical evaluation, flexion was to 115 
degrees with pain.  The knee was stable with negative 
anterior, posterior, varus, valgus and Lachman testing.  
Range of motion not additionally limited by repetitive 
testing.  

In a rating decision in October 2007, the RO increased the 
rating for the right knee to 20 percent under Diagnostic Code 
5260 (limitation of flexion), effective from May 19, 2006, 
the date of receipt of the claim of service connection.   

On VA examination on August 11, 2008, the Veteran complained 
of constant knee pain with instability, but not locking.  He 
stated that he last worked in 2006, and he was retired.  On 
physical evaluation, flexion was from 20 to 40 degrees with 
pain without additionally limitation following repetitive 
use.  The knee was stable on ligament testing.  Testing for 
meniscal derangement was positive. 

In a rating decision in October 2008, the RO assigned a 
separate rating of 30 percent for the right knee under 
Diagnostic Code 5261 (limitation of extension), effective 
from May 19, 2006, the date of receipt of the claim of 
service connection.  The Veteran did not appeal the 30 
percent rating for limitation of extension. 

Private medical records show that in September 2008 the 
Veteran elected to have a right total knee replacement. 

In a rating decision in December 2008, the RO granted a 
schedular temporary total rating for the total knee 
replacement from September 17, 2008, to October 31, 2009.  

General Rating Principles

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.



VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 
505, 519 (2007).

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, pain 
on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form 
of arthritis, painful motion is factor to be considered.  38 
C.F.R. § 4.59.

Rating Criteria 

Before September 17, 2008, traumatic arthritis of the right 
knee based on limitation of flexion was rated 20 percent 
under Diagnostic Code 5260.

Limitation of motion of the knee is rated under either 
Diagnostic Code 5260 (limitation of flexion) or Diagnostic 
Code 5261 (limitation of extension).  A separate rating may 
be assigned for each, that is, for limitation of flexion and 
for limitation of extension.  The Veteran had a separate, 30 
percent rating for limitation of extension before the total 
knee replacement on September 17, 2008, and the Veteran had 
not appealed the 30 percent rating for limitation of 
extension.  For this reason, the rating of limitation of 
extension is not before the Board. 

Under Diagnostic Code 5260, the criteria for the next higher 
rating for limitation of flexion, 30 percent, is flexion 
limited to 15 degrees. 

Normal range of flexion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II.  

Another potential Diagnostic Code is Diagnostic Code 5257.  
Under Diagnostic Code 5257, the criterion for a 10 rating is 
either slight recurrent subluxation or slight lateral 
instability.

Analysis

A Rating before August 11, 2008

On initial VA examination in November 2006, flexion was to 
120 degrees with pain.  The knee was stable with negative 
anterior, posterior, varus, valgus and Lachman testing.  On 
VA examination in August 2007, flexion was to 115 degrees 
with pain.  The knee was stable with negative anterior, 
posterior, varus, valgus and Lachman testing.  Range of 
motion not additionally limited by repetitive testing.  

As the criteria for a 30 percent rating for limitation of 
flexion under Diagnostic Code 5260 is flexion limited to 15 
degrees and as flexion to either 120 or 115 degrees does not 
more nearly approximate or equate to 15 degrees, considering 
functional loss due to pain, weakness, excess fatigability, 
swelling, deformity, atrophy, or painful movement, under 38 
C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion, the 
criteria for 30 percent rating for limitation of flexion 
under Diagnostic Code 5260 had not been met before August 11, 
2008. 

In the absence of evidence of subluxation or ligamentous 
laxity, the criterion for a separate rating under Diagnostic 
Code 5257 had not been met.



A Rating from August 11, 2008, to September 17, 2008 

On VA examination on August 11, 2008, flexion was from 20 to 
40 degrees with pain without additionally limitation 
following repetitive use.  The knee was stable on ligament 
testing.  Testing for meniscal derangement was positive.

As the criteria for a 30 percent rating for limitation of 
flexion under Diagnostic Code 5260 is flexion limited to 15 
degrees and as flexion from 20 to 40 degrees more nearly 
approximates flexion to 15 degrees, considering functional 
loss due to pain, weakness, excess fatigability, swelling, 
deformity, atrophy, or painful movement, under 38 C.F.R. §§ 
4.40, 4.45, 4.59, the criteria for 30 percent rating for 
limitation of flexion under Diagnostic Code 5260 had been met 
from August 11, 2008, and before the total knee replacement 
on September 17, 2008. 

In the absence of evidence of subluxation or ligamentous 
laxity, the criterion for a separate rating under Diagnostic 
Code 5257 had not been met.

Extraschedular Consideration

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), 
there is a sequential three-step analysis to determine 
whether a case should be referred for extraschedular 
consideration.  Step one, is to determine whether the 
schedular rating adequately contemplates a claimant's 
disability picture.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for consideration of an extraschedular rating is 
required.  

If the schedular criteria do not contemplate the claimant's 
level of disability and symptomatology and the schedular 
criteria are therefore found to be inadequate, then step two 
is to determine whether the claimant's disability picture is 
exceptional with such related factors such as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular criteria. 

If the disability picture meets the second step, then the 
third step is to refer the case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service to determine whether an extraschedular rating is 
warranted. 

Regarding the first step of Thun, the Board finds that the 
rating criteria reasonably describe the Veteran's disability 
and symptomatology, which is limitation of flexion and 
functional loss due to pain, which is contemplated by the 
Rating Schedule, and the application of 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  In other words, the Veteran does not have 
any symptomatology not already contemplated by the Rating 
Schedule.

As the rating criteria reasonably describe the disability and 
symptomatology, the threshold factor for extraschedular 
consideration under step one of Thun has not been met, and 
the Board need not reach the second step of the Thun 
analysis, that is, whether the disability picture is 
exceptional. 

As the disability picture is contemplated by the Rating 
Schedule, the assigned schedular ratings are, therefore, 
adequate.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1).  
Thun v. Peake, 22 Vet. App. 111 (2008). 



ORDER

Before August 11, 2008, an initial rating higher than 20 
percent for traumatic arthritis of the right knee with 
limitation of flexion is denied. 

From August 11, 2008, to September 17, 2008, an initial 
rating of 30 percent for traumatic arthritis of the right 
knee with limitation of flexion is granted, subject to the 
law and regulations, governing the award of monetary 
benefits. 

REMAND 


On VA examination in June 2009, the Veteran complained of 
constant moderate knee pain. 

In March 2010, the Veteran testified that after the total 
knee replacement he has severe knee pain.

As the Veteran's testimony signals a material change in the 
disability under Diagnostic 5055 following the total knee 
replacement, a reexamination is needed to determine the 
current level of severity.  38 C.F.R. § 3.327 (a).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination 
to determine the current level of right 
knee impairment.

The examiner is asked describe:  range 
of motion in extension in degrees, 
using a goniometer; ankylosis or 
nonunion of the knee replacement, if 
any, and, objective painful motion or 
weakness in the right lower extremity, 
if any, in terms of either slight, 
moderate, or severe.

The Veteran's file should be made 
available to the examiner.

2.  After the development requested has 
been completed, adjudicate the claim 
for an initial rating higher than 30 
percent from November 1, 2009.  If the 
benefit sought remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


